Case 2:21-cv-01998-MWF-JDE Document 14 Filed 05/07/21 Page 1 of 8 Page ID #:53
   1
   2
   3
   4
   5
   6
   7
                             UNITED STATES DISTRICT COURT
   8
                           CENTRAL DISTRICT OF CALIFORNIA
   9
   10 JASON SWOFFORD                               CASE NO: 2:21−cv−01998−MWF−JDE

                       Plaintiff(s),               ORDER SETTING SCHEDULING
   11                                              CONFERENCE

   12         v.                                   Date:          June 14, 2021
                                                   Time:          11:00 a.m.
        RICHARD HOTTEL , et al.                    Courtroom:     5A
   13
   14
                     Defendant(s).
   15
   16
   17
   18                   READ THIS ORDER CAREFULLY. IT DIFFERS IN
   19                      SOME RESPECTS FROM THE LOCAL RULES.
   20         This case has been assigned to Judge Michael W. Fitzgerald. This matter
   21    is set for a scheduling conference on the above date. If plaintiff has not already
   22    served the operative complaint on all defendants, plaintiff promptly shall do so
   23    and shall file proofs of service within three days thereafter. Defendants also
   24    timely shall serve and file their responsive pleadings and file proofs of service
   25    within three days thereafter. At the scheduling conference, the Court will set a
   26    date by which motions to amend the pleadings or add parties must be heard.
   27         The conference will be held pursuant to Rule 16(b) of the Federal Rules of
   28    Civil Procedure. The parties are reminded of their obligations under Rule

                                                  1
Case 2:21-cv-01998-MWF-JDE Document 14 Filed 05/07/21 Page 2 of 8 Page ID #:54
   1
        26(a)(1) to disclose information (without awaiting a discovery request), and
   2    under Rule 26(f) to confer on a discovery plan not later than 21 days before the
   3    scheduling conference and to e-file a “Joint Rule 26(f) Report” with the Court
   4    not later than 14 days before the conference. Mandatory paper chambers copies

   5    of the Joint Rule 26(f) Report must be delivered to Judge Fitzgerald’s drop box
   6    located outside of the Deputy Clerk’s office, on the fourth floor of the courthouse,
   7    350 West 1st Street, by 12:00 p.m. (noon) on the first court day after the e-filing.
   8         The Court encourages counsel to agree to begin to conduct discovery
   9    actively before the Scheduling Conference. At the very least, the parties shall
   10   comply fully with the letter and spirit of Rule 26(a) and thereby obtain and
   11   produce most of what would be produced in the early stage of discovery, because
   12   at the Scheduling Conference the Court will impose strict deadlines to complete

   13   discovery.
   14        This Court does not exempt parties appearing in propria persona
   15   from compliance with any of the Local Rules, including Local Rule 16.
   16   “Counsel,” as used in this order, includes parties appearing in propria
   17   persona.

   18        1.      Joint Rule 26(f) Report

   19        The Joint Rule 26(f) Report, which shall be filed not later than 14 days

   20   before the scheduling conference, shall be drafted by plaintiff (unless the
   21   parties agree otherwise), but shall be submitted and signed jointly. “Jointly”
   22   contemplates a single report, regardless of how many separately-represented
   23   parties there are. The Joint Rule 26(f) Report shall specify the date of the
   24   scheduling conference on the caption page. It shall report on all matters

   25   described below, which include those required to be discussed by Rule 26(f)

   26   and Local Rule 26:
   27        a.      Statement of the Case: A short synopsis (not to exceed two pages)
   28                of the main claims, counterclaims and affirmative defenses.

                                                 2
Case 2:21-cv-01998-MWF-JDE Document 14 Filed 05/07/21 Page 3 of 8 Page ID #:55
   1
            b.    Subject Matter Jurisdiction: A statement of the specific basis of
   2              federal jurisdiction, including supplemental jurisdiction.
   3        c.    Legal Issues: A brief description of the key legal issues, including
   4              any unusual substantive, procedural or evidentiary issues.

   5        d.    Parties, Evidence, etc.: A list of parties, percipient witnesses and
   6              key documents on the main issues in the case. For conflict purposes,
   7              corporate parties must identify all subsidiaries, parents and affiliates.
   8        e.    Damages: The realistic range of provable damages.
   9        f.   Insurance: Whether there is insurance coverage, the extent of
   10             coverage and whether there is a reservation of rights.
   11       g.    Motions: A statement of the likelihood of motions seeking to add
   12             other parties or claims, file amended pleadings, transfer venue, etc.

   13       h.    Manual for Complex Litigation: Whether all or part of the
   14             procedures of the Manual for Complex Litigation should be utilized.
   15       i.   Status of Discovery: A discussion of the present state of discovery,
   16             including a summary of completed discovery.
   17       j.   Discovery Plan: A detailed discovery plan, as contemplated by Rule

   18            26(f). State what, if any, changes in the disclosures under Rule

   19            26(a) should be made, the subjects on which discovery may be

   20            needed and whether discovery should be conducted in phases or
   21            otherwise be limited, whether applicable limitations should be
   22            changed or other limitations imposed, and whether the Court should
   23            enter other orders. A statement that discovery will be conducted as
   24            to all claims and defenses, or other vague description, is not

   25            acceptable.

   26       k.    Discovery Cut-off: A proposed discovery cut-off date. N.B.
   27             This means the final day for completion of discovery, including
   28             resolution of all discovery motions.

                                              3
Case 2:21-cv-01998-MWF-JDE Document 14 Filed 05/07/21 Page 4 of 8 Page ID #:56
   1
            l.   Expert Discovery: Proposed dates for expert witness disclosures
   2             (initial and rebuttal) and expert discovery cut-off under Rule
   3             26(a)(2).
   4        m.    Dispositive Motions: A description of the issues or claims that any

   5              party believes may be determined by motion for summary judgment
   6              or motion in limine.
   7        n.   Settlement/Alternative Dispute Resolution (ADR): A statement of
   8             what settlement discussions or written communications have
   9             occurred (excluding any statement of the terms discussed). If
   10            counsel have received a Notice to Parties of Court-Directed ADR
   11            Program (Form ADR-08), the case presumptively will be referred to
   12            the Court Mediation Panel or private mediation (at the parties’

   13            expense). If the parties jointly desire a settlement conference with
   14            the assigned magistrate judge, they should so indicate in their report
   15            and the matter will be discussed at the scheduling conference. No
   16            case will proceed to trial unless all parties, including an officer (with
   17            full authority to settle the case) of all corporate parties, have

   18            appeared personally at an ADR proceeding.

   19       o.   Trial Estimate: A realistic estimate of the time required for trial and

   20            whether trial will be by jury or by court. Each side should specify
   21            (by number, not by name) how many witnesses it contemplates
   22            calling. If the time estimate for trial given in the Joint Rule 26(f)
   23            Report exceeds four court days, counsel shall be prepared to discuss
   24             in detail the estimate.

   25       p.   Trial Counsel: The name(s) of the attorney(s) who will try the case.

   26       q.   Independent Expert or Master: Whether this is a case where the
   27            Court should consider appointing a master pursuant to Rule 53 or an
   28            independent scientific expert. (The appointment of a master may be

                                               4
Case 2:21-cv-01998-MWF-JDE Document 14 Filed 05/07/21 Page 5 of 8 Page ID #:57
   1
                 especially appropriate if there are likely to be substantial discovery
   2             disputes, numerous claims to be construed in connection with a
   3             summary judgment motion, a lengthy Daubert hearing, a resolution
   4             of a difficult computation of damages, etc.).

   5        r.   Timetable: Complete the Schedule of Pretrial and Trial Dates
   6             form attached as Exhibit A to this Order and attach it to the
   7             Joint Rule 26(f) Report. The entries in the “Weeks Before Trial”
   8             column reflect what the Court believes are appropriate for most
   9             cases and will allow the Court to rule on potentially dispositive
   10            motions sufficiently in advance of the pretrial conference. The form
   11            is designed to enable counsel to ask the Court to set different
   12            (earlier) last dates by which the key requirements must be

   13            completed. Each side should write in the month, day, and year it
   14            requests for each event. E.g., for the expert discovery cut-off it
   15            might be “10/15/12” for plaintiff and “10/29/12” for defendant, if
   16            they cannot agree. At the conference, the Court will review this
   17            form with counsel. Each entry proposing Court dates shall fall on a

   18            Monday, except the trial date, which is a Tuesday. Counsel should

   19            insure that requested dates do not fall on a holiday. In appropriate

   20            cases the Court will order different dates after it hears from counsel.
   21            The discovery cut-off date is the last day by which all depositions
   22            must be completed, responses to previously-served written discovery
   23            must be provided, and motions concerning discovery disputes must
   24            be heard. The cut-off date for motions is the last date on which

   25            motions may be heard, not filed. The Court is not likely to continue

   26            this date and will not do so unless the trial date also is continued.
   27       s.   Other issues: A statement of any other issues affecting the status or
   28            management of the case (e.g., unusually complicated technical or

                                               5
Case 2:21-cv-01998-MWF-JDE Document 14 Filed 05/07/21 Page 6 of 8 Page ID #:58
   1
                   technological issues, disputes over protective orders, extraordinarily
   2               voluminous document production, non-English speaking witnesses,
   3               ADA-related issues, discovery in foreign jurisdictions, etc.) and any
   4               proposals concerning severance, bifurcation, or other ordering of

   5               proof.
   6          The Joint Rule 26(f) Report should set forth the above-described
   7    information under section headings corresponding to those in this Order.
   8          2.     Scheduling Conference
   9          Scheduling conferences will be held in Courtroom 5A, 350 West 1st Street.
   10   Counsel shall comply with the following:
   11         a.     Participation: Although the Court would prefer lead trial attorney’s
   12               attendance at the scheduling conference, it is not required.

   13               However, if lead trial counsel does not attend, any attorney
   14               appearing on his or her behalf must be prepared to discuss the case
   15               and authorized to address scheduling with the Court and opposing
   16               counsel.
   17         b.     Continuance: A continuance of the scheduling conference will be

   18                granted only for good cause.

   19         3.     Notice to be Provided by Counsel

   20         Plaintiff’s counsel or, if plaintiff is appearing pro se, defendant’s counsel,
   21   shall provide this Order to any parties who first appear after the date of this Order
   22   and to parties who are known to exist but have not yet entered appearances.
   23         4.     Disclosures to Clients
   24         Counsel are ordered to deliver to their respective clients a copy of this

   25   Order and of the Court’s trial order, which will contain the schedule that the

   26   Court sets at the scheduling conference.
   27   ///
   28   ///

                                                  6
Case 2:21-cv-01998-MWF-JDE Document 14 Filed 05/07/21 Page 7 of 8 Page ID #:59
   1
              5.     Court’s Website
   2          Copies of this and all other orders of this Court that may become
   3    applicable to this case are available on the Central District of California website,
   4    at www.cacd.uscourts.gov, under “Judge’s Procedures and Schedules.” Copies

   5    of the Local Rules are available on the website.1
   6
   7          The Court thanks the parties and their counsel for their anticipated
   8    cooperation in complying with these requirements.
   9
             IT IS SO ORDERED.
   10
   11 Dated: May 7, 2021
   12
                                                       MICHAEL W. FITZGERALD
   13                                                  United States District Judge
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
        1   They may also be purchased from one of the following:
   25
        Los Angeles Daily Journal West Publishing Company Metropolitan News
   26
        915 East First Street     50 West Kellogg Blvd.   210 South Spring Street
   27   Los Angeles, CA 90012     St. Paul, MN 55164−9979 Los Angeles, CA 90012

   28

                                                 7
Case 2:21-cv-01998-MWF-JDE Document 14 Filed 05/07/21 Page 8 of 8 Page ID #:60
                                          JUDGE MICHAEL W. FITZGERALD
                                 SCHEDULE OF PRETRIAL AND TRIAL DATES WORKSHEET

   Case No.


   Case Name


                                  Matter                                Plaintiff(s)’ Date   Defendant(s)’ Date       Court Order
                                                                         mo / day / year      mo / day / year
   [ ] Jury Trial or [ ] Court Trial
   (Tuesday at 8:30 a.m.)
                           Duration Estimate:           Days

   Final Pretrial Conference [LR 16] and Hearing on Motions
   In Limine
   (Monday at 11:00 a.m. -- three (3) weeks before trial date)
   Motions In Limine must be filed three (3) weeks before this date;
   oppositions are due two (2) weeks before thisdate; no reply
   briefs.


                          Event                            Weeks        Plaintiff(s)’ Date   Defendant(s)’ Date       Court Order
                                                         Before Trial    mo / day / year      mo / day / year

   Last Date to Hear Motion to Amend Pleadings /
   Add Parties

   Non-Expert Discovery Cut-Off (at least 4 weeks              18
   before last date to hear motions)

   Expert Disclosure (Initial)


   Expert Disclosure (Rebuttal)


   Expert Discovery Cut-Off                                    14 *


   Last Date to Hear Motions (Monday at 10:00 a.m.)            14


   Last Date to Conduct Settlement Conference                  12

   For Jury Trial
   • File Memorandum of Contentions of Fact and
     Law, LR 16-4                                              6
   • File Exhibit and Witness Lists, LR 16-5.6
   • File Status Report Regarding Settlement
   • File Motions In Limine

   For Jury Trial
   • Lodge Pretrial Conference Order, LR 16-7
   • File Agreed Set of Jury Instructions and Verdict
     Forms                                                     5
   • File Statement Regarding Disputed Instructions,
     Verdicts, etc.
   • File Oppositions to Motions In Limine

   For Court Trial
   • Lodge Findings of Fact and Conclusions of Law,            3
     LR 52, and Summaries of Direct Testimony

  * The parties may choose to cut off expert discovery prior to MSJ briefing.
                                                  ADR [LR 16-15] Selection:

            Attorney Settlement Officer Panel           Private Mediation         Magistrate Judge (with Court approval)



                                                               EXHIBIT A
